Citation Nr: 1539079	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  08-36 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for service-connected lumbar spine arthropathy (under Diagnostic Code 5237) prior to May 9, 2011.

2.  Entitlement to an increased disability rating in excess of 60 percent from May 9, 2011 for service connected degenerative disc disease and degenerative arthritis with spondylolisthesis lumbar spine (under Diagnostic Code 5243).

3.  Entitlement to an increased disability rating in excess of 10 percent for service-connected cervical spine arthropathy with radiculopathy (under Diagnostic Code 5237) prior to May 9, 2011.

4.  Entitlement to an increased disability rating in excess of 20 percent from May 9, 2011 for service-connected radiculopathy right upper extremity associated with degenerative arthritis cervical spine with Intervertebral Disc Syndrome (IVDS) (under Diagnostic Code 8710).

5.  Entitlement to an increased disability rating in excess of 10 percent for service-connected degenerative arthritis cervical spine with IVDS (under Diagnostic Code 5243).

6.  Entitlement to service connection for depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1972 to April 1974.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California (though jurisdiction now lies with the Los Angeles, California RO).  The April 2007 rating decision granted an increased disability rating of 20 percent, effective March 17, 2006, for service-connected lumbar spine arthropathy (under Diagnostic Code 5237) and an increased disability rating of 10 percent, effective March 17, 2006, for cervical spine arthropathy with radiculopathy (under Diagnostic Code 5237).  A subsequent December 2014 RO rating decision assigned a 60 percent disability rating, effective May 9, 2011, for service connected degenerative disc disease and degenerative arthritis with spondylolisthesis lumbar spine (under Diagnostic Code 5243); the accompanying code sheet noted that this condition was "previously arthropathy" and noted that the 20 percent disability rating under Diagnostic Code 5237 for lumbar spine arthropathy stopped on May 9, 2011.  The December 2014 rating decision also granted entitlement to service connection and assigned a 20 percent disability rating from May 9, 2011 for service-connected radiculopathy right upper extremity associated with degenerative arthritis cervical spine with IVDS (under Diagnostic Code 8710) and continued a 10 percent disability rating for service-connected degenerative arthritis cervical spine with IVDS (under Diagnostic Code 5243); the accompanying code sheet noted that these conditions were "previously rated as arthropathy, cervical spine with radiculopathy," noted that the 10 percent disability rating under Diagnostic Code 5243 was effective March 17, 2006 and noted that the 10 percent disability rating under Diagnostic Code 5237 for cervical spine arthropathy with radiculopathy ended on May 9, 2011.  Based on this history, the issues have been recharacterized as noted above.

Subsequent to the July 2009 Supplemental Statement of the Case, additional documents were associated with the Veteran's claims file.  As the Veteran's claims are being remanded, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review the file prior to appellate disposition.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On his November 2008 VA Form 9, the Veteran requested a travel Board hearing.  VA records indicated that the Veteran may have failed to appear for a scheduled July 23, 2015 travel Board hearing.  In a statement from the Veteran's representative dated July 23, 2015, it was requested that the Veteran's hearing "be rescheduled due to the Veteran['s] possible incarceration."  An August 2015 statement from the Veteran's representative requested that the Veteran's "case be remanded in order for the Board to schedule the appellant for a Travel Board Hearing or Video Conference hearing if the [V]eteran is still incarcerated."  The statement further requested "a Travel Board or Video Conference hearing" if the Veteran is not incarcerated.  As the requested Board hearing has not been held, remand is required for such.

Accordingly, the case is REMANDED for the following action:

To the extent possible, the Veteran and his representative should be contacted to clarify whether the Veteran continues to be incarcerated.  If the Veteran is not incarcerated, schedule the Veteran for a travel or video-conference Board hearing.  If the Veteran is incarcerated, take appropriate action to attempt to accommodate the Veteran's hearing request, to include if feasible the scheduling of a Board video-conference hearing, bearing in mind that the Veteran has a representative.  See 38 C.F.R. § 20.700(b) (2015) (stating that if good cause is shown, a representative alone may personally present argument to the Board at a hearing).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




